ADVANCED CREDIT TECHNOLOGIES, INC. 1915 Plaza Drive, Suite 202 Eagan, Minnesota 55122 Tel: (651) 905-2932 October 14, 2011 Mark P. Shuman Branch Chief-Legal U.S. Securities Exchange Commission treet, N.E. Washington, DC 20549-8561 Re:Advanced Credit Technologies, Inc. Amendment No.7 to Registration Statement on Form S-1 Filed: October 14, 2011 File No.: 333-170132 Dear Mr. Shuman: Pursuant to our conversation of October 12, 2011 we have provided the following response. For your review, we have filed a copy of an amended registration statement that has been marked to indicate where appropriate changes have been made. 1.Executive Compensation: The Executive Compensation table has been revised to accurately reflect all compensation for 2010. 2. The accounting and shareholders list have been updated and reconciled for accuracy and consistency. 3. The financial statements have been updated to September 30, 2011. 4. The consent letter from Stan Lee has been provided. 5. Footnote 8 as described in the auditors report has been provided in the financial disclosure. 6. Disclosure indicating accounting being disclosed for 2011 has been provided. (pages 43/45) 7. The exhibit index has been revised to reflect documents previously filed and incorporated by reference and documents currently being filed as exhibits. A. we respectfully request the commission accelerate the effective date of the filing to October21st, 2011 at 3:00PM EST. In connection with this request, the Company hereby acknowledgesthat the Company's filing is the responsibility of the Company and represents that should theSEC or staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the SEC from taking any action with respect to the filing and the Company further represents it will not assert this action as a defense in any proceeding initiated by the SEC or any person under federal securities laws of the United States. The Company further acknowledges that the action of the SEC of the staff, acting pursuant to delegated authority, in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosures in the filing. If you have any questions or require any additional information, please do not hesitate to contact me. Very truly yours, /s/ Chris Jackson Chris Jackson President and Chief Operation Officer
